Case: 15-60131      Document: 00513248850         Page: 1    Date Filed: 10/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-60131                                  FILED
                                  Summary Calendar                          October 27, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ISRAEL CASAS-GIL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:14-CR-106


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Israel Casas-Gil appeals the 36-month, above-guidelines sentence
imposed in connection with his conviction for illegal reentry after deportation.
He argues that the district court committed procedural error by failing to
identify a guideline that served as the basis for departure. Because Casas-Gil
did not object on this ground in the district court, the issue is subject to plain
error review. See United States v. Chavez-Hernandez, 671 F.3d 494, 497–98


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60131     Document: 00513248850     Page: 2   Date Filed: 10/27/2015


                                  No. 15-60131

(5th Cir. 2012). Where a sentencing court calculates the guidelines range and
imposes a sentence outside of that range based on the Section 3553(a) factors,
as it did in the instant case, that sentence constitutes a variance rather than
a departure. See United States v. Mejia-Huerta, 480 F.3d 713, 721 (5th Cir.
2007). Because the district court imposed a variance rather than a departure,
there is no error, plain or otherwise, in the court’s failure to identify a
Guideline that served as the ground for departure.
      Casas-Gil also challenges the substantive reasonableness of his
sentence, arguing that the court based the variance on old convictions and on
convictions that were accounted for in the guidelines range. He asserts that
the court failed to consider mitigating factors, that the extent of the variance
is unreasonable, and that the sentence creates unwarranted disparities.
      In reviewing a non-guidelines sentence for substantive reasonableness,
we consider “the totality of the circumstances, including the extent of any
variance from the guidelines range, . . . to determine whether as a matter of
substance, the sentencing factors in section 3553(a) support the sentence.”
United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir. 2012) (citation
and quotation marks omitted). The record establishes that the district court
considered Casas-Gil’s mitigating facts but concluded that an above-guidelines
sentence was nevertheless warranted in light of other factors set forth in 18
U.S.C. § 3553(a). Casas-Gil fails to show that similarly situated defendants
received lower sentences and therefore fails to show any disparity was
unwarranted. See United States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006).
Under the totality of the circumstances, including the significant deference
that is given to the district court’s consideration of the Section 3553(a) factors
and the district court’s reasons for its sentencing decision, Casas-Gil fails to




                                        2
    Case: 15-60131   Document: 00513248850    Page: 3   Date Filed: 10/27/2015


                               No. 15-60131

show that his 36-month sentence is substantively unreasonable. See Gerezano-
Rosales, 692 F.3d at 400–01.
     The judgment of the district court is AFFIRMED.




                                     3